TO BE PUBLISHED

               Supreme Court of Kentucky
                               2020-SC-0002-KB


KENTUCKY BAR ASSOCIATION                                                MOVANT



V.                            IN SUPREME COURT



VIRGINIA MARIA RIGGS-HORTON                                       RESPONDENT


                             OPINION AND ORDER

      On January 2, 2020, the Kentucky Bar Association (KBA) moved this

Court to enter an order directing Virginia Maria Riggs-Horton, whose KBA

member number is 92343 and whose bar roster address is 106 Memorial

Parkway, Bellevue, Kentucky 41073, to show cause why she should not be

subject to reciprocal discipline after being suspended from the practice of law

for six months by the Supreme Court of Ohio, with said suspension stayed

conditioned on Riggs-Horton refraining from engaging in any further

misconduct. The KBA also requested this Court enter an order imposing

identical discipline were we to find such cause lacking.

      On January 7, 2020, pursuant to SCR 3.435(2)(b), this Court granted the

KBA’s request and ordered Riggs-Horton to show cause why she should not be

subject to reciprocal discipline. Riggs-Horton did not file a timely response.

Accordingly, pursuant to SCR 3.435(4), this Court grants the KBA’s motion and
orders that Riggs-Horton be suspended from the practice of law in this

Commonwealth for a period of six months, with such suspension stayed on

condition Riggs-Horton engage in no further misconduct.

      Riggs-Horton was admitted to practice law in this Commonwealth on

May 1, 2008. On November 20, 2019, the Supreme Court of Ohio suspended

Riggs-Horton for six months for violating Ohio Rule of Professional Conduct

8.4(b) (prohibiting a lawyer from committing an act that reflects adversely on

the lawyer’s honesty or trustworthiness). Riggs-Horton admitted to passing

$11.00 in currency to Gary Chandler while he was incarcerated in the

Campbell County Jail. Riggs-Horton was in a romantic and professional

relationship with Chandler. It was during her first professional visit to the jail

that the misconduct occurred. Riggs-Horton was subsequently convicted in

Campbell County, Kentucky, for promoting contraband in the second degree in

violation of KRS 520.060(1)(a). It was that conviction which formed the basis

for Ohio’s disciplinary proceedings. Riggs-Horton self-reported her conduct

and her disciplinary case in Kentucky has been in abeyance pending resolution

of the Ohio proceedings.

      If an attorney licensed to practice law in this Commonwealth receives

discipline in another jurisdiction, SCR 3.435(4) requires this Court to impose

the identical discipline unless Respondent proves by substantial evidence:

      (a) a lack of jurisdiction or fraud in the out-of-state disciplinary
      proceeding, or

      (b) that misconduct established warrants substantially different
      discipline in this State.


                                         2
      This Court is required to recognize a final adjudication of misconduct in

another jurisdiction establishes conclusively the same misconduct for purposes

of a disciplinary proceeding in Kentucky. SCR 3.435(4)(c). Ohio’s Rule 8.4(b)

provides it is professional misconduct for a lawyer to “commit an illegal act that

reflects adversely on the lawyer’s honesty or trustworthiness[,]” (emphasis in

original). Similarly, Kentucky’s SCR 3.130(8.4)(b) provides it is professional

misconduct for a lawyer to “commit a criminal act that reflects adversely on the

lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects[.]”

      Because Riggs-Horton has been disciplined by the Supreme Court of

Ohio, because her actions are also governed by the Rules of Professional

Conduct in this Commonwealth, and because she has not shown cause why

she should not receive reciprocal discipline, reciprocal discipline is warranted.

Pursuant to SCR 3.435(4), this Court grants the KBA’s motion and adopts the

recommended discipline of a six-month suspension from the practice of law,

with the suspension stayed on condition she refrain from further misconduct.

      We note the KBA has not addressed the question of when the probated

suspension should begin in this Commonwealth, and, by not responding to the

show cause order, Riggs-Horton has not requested her Kentucky suspension be

imposed retroactively to run concurrently with her Ohio suspension. Any

decision regarding retroactivity of an attorney’s suspension lies within the

sound discretion of this Court. Kentucky Bar Association v. Katz, 317 S.W.3d
592, 594 (Ky. 2010). However, imposing retroactive discipline is unwarranted

when doing so would “unduly depreciate the significance of our own


                                        3
disciplinary actions[,]” and “would result in virtually no penalty at all for

Respondent’s violation of the rules of this Court.” Kentucky Bar Association v.

Marsick, 986 S.W.2d 899, 899-900 (Ky. 1999). Here, because the Ohio

probated suspension has run its course, running the Kentucky probated

suspension concurrently with the Ohio discipline would result in “virtually no

penalty” for her violation of the Rules of Professional Conduct. Therefore,

Riggs-Horton’s probated suspension will begin to run from the date of entry of

this Opinion and Order.

      Therefore, it is hereby ORDERED:

      1. Pursuant to SCR 3.435(4), Virginia Maria Riggs-Horton is suspended

from the practice of law in this Commonwealth for a period of six months from

the date of entry of this Opinion and Order for her violation of the Ohio Rules of

Professional Conduct and the Kentucky Rules of Professional Conduct.

      2. The foregoing suspension is stayed on condition Riggs-Horton refrain

from further misconduct. Should she fail to comply with the condition of the

stay, the stay shall be lifted, and Riggs-Horton shall serve the full six-month

suspension.

      3. Pursuant to SCR 3.450, Riggs-Horton is directed to pay the costs

associated with this proceeding, if any, for which execution may issue from this

Court upon finality of this Opinion and Order.

      All sitting. All concur.

      ENTERED: September 24, 2020.


                                       ______________________________________
                                       CHIEF JUSTICE
                                         4